Citation Nr: 1735831	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-27 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating for herpes simplex, in excess of 0 percent prior to March 26, 2014; in excess of 10 percent from March 26, 2014, to January 8, 2017; and in excess of 60 percent as of January 9, 2017.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

4.  Entitlement to an initial rating in excess of 0 percent for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to February 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   

In August 2016, the Board remanded claims for entitlement to service connection for right shoulder and sternum disabilities for additional development.  A March 2017 rating decision established service connection right shoulder and sternum disabilities.  Therefore, those issues are no longer on appeal before the Board.

The issues of entitlement to higher initial ratings for herpes simplex, left knee, and right knee disabilities are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's right ear hearing loss disability was productive of no worse than Level I hearing impairment.


CONCLUSION OF LAW

For the entire initial rating period under appeal, the criteria for an initial rating in excess of 0 percent for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a September 2008 notice.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the most recent RO adjudication of this issue, which occurred in the March 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  

VA has obtained VA medical examination reports, which provide probative evidence regarding the severity of the service-connected disability on appeal.

In February 2014 and August 2016 Remands, the Board requested that outstanding treatment records be obtained and the Veteran be scheduled for VA medical examinations to determine the severity of the right hearing loss disability.  The Board finds substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. §§ 3.102, 4.3 (2016).

A Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016).  Separate ratings can be assigned for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85 (2016).  Ratings for hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d) (2016). 

Table VI, Numeric Designation of Hearing Impairment Based on Pure Tone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b) (2016). 

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e) (2016).  Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85(f) (2016).

However, where there is hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the requirements of 38 C.F.R. § 3.385 in the other ear, compensation is payable as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383 (2016).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86 (2016).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list.  38 C.F.R. § 4.85(a) (2016). 

For the entire initial rating period, the Veteran's service-connected right ear hearing loss symptomatology did not more nearly approximate that required for an a higher initial rating in excess of 0 percent under Diagnostic Code 6100.

In a September 2008 VA audiology examination report, the Veteran reported experiencing decreased hearing and difficulty understanding speech when background noise was present over the previous few years.  The Veteran denied undergoing any treatment for this condition.  Examination found an average 23 decibel loss in the right ear, with a speech recognition score of 100 percent.  As the right ear pure tone thresholds were not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of I for the right ear using Table VI.  38 C.F.R. § 4.85 (2016).  Entering category designations for each ear, including a numeric designation of I in the nonservice-connected left ear, as required by 38 C.F.R. § 4.85(f) (2016), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

In an April 2009 written statement, the Veteran indicated that he experienced frequent trouble hearing out of his right ear.

In a May 2012 VA audiology examination report, the Veteran stated that he experienced difficulty in his daily activities due to hearing loss because he had to ask others to repeat things during conversations.  Examination found an average 22 decibel loss in the right ear, with a speech recognition score of 100 percent.  As the right ear pure tone thresholds were not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of I for the right ear using Table VI.  38 C.F.R. § 4.85 (2016).  Entering category designations for each ear, including a numeric designation of I in the non-service connected left ear, as required by 38 C.F.R. § 4.85(f) (2016), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

In a January 2017 VA audiology examination report, the Veteran indicated that his hearing loss disability did not impact the ordinary conditions of his daily life.  Examination found an average 25 decibel loss in the right ear, with a speech recognition score of 100 percent.  As the right ear pure tone thresholds were not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of I for the right ear using Table VI.  38 C.F.R. § 4.85 (2016).  Entering category designations for each ear, including a numeric designation of I in the non-service connected left ear, as required by 38 C.F.R. § 4.85(f) (2016), into Table VII results in a 0 percent rating under Diagnostic Code 6100.  

The evidence does not indicate that the Veteran's right ear hearing loss more nearly approximated that required for a higher initial rating in excess of 0 percent during the entire initial rating period.  The probative audiological evidence contains no findings supporting a compensable rating for the Veteran's right ear hearing loss disability at any time during that period.  Because the right ear hearing loss alone does not meet the criteria for a compensable rating, any left ear hearing loss cannot be considered as if service-connected.  38 C.F.R. § 3.383 (2016).

The Board has considered statements submitted by the Veteran, indicating that he has difficulty conversing with others.  The Veteran can attest to difficulty hearing and understanding conversation.  However, as a layperson without the appropriate medical training and expertise, he is not further competent to provide a probative or persuasive opinion on a medical matter, especially as to the severity of his hearing loss disability in relation to the applicable rating criteria, which requires medical training and specific testing.  Medical examiners, including the VA examiners, have conducted objective audiograms and word recognition tests to measure the severity of the hearing loss disability.  The rating criteria determination is multi-factorial, predicated not just on lay testimony, but on all of the relevant medical and other evidence.  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board finds that the examination findings are the most persuasive evidence in this case.

For the entire initial rating period, the Veteran's right ear hearing loss was not manifested by symptomatology more nearly approximating that required for a compensable rating under Diagnostic Code 6100.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an increased rating for right ear hearing loss and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's hearing loss disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected right ear hearing loss is inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms, and their resulting impairment on his daily activities, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate.  38 C.F.R. § 3.321 (b) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence also does not show marked interference with employment or frequent hospitalization due to right ear hearing loss.

The Veteran's right ear hearing loss disability is shown to cause difficulty hearing and understanding speech in certain situations, and listening during daily activities, such as having normal conversations.  Notably, those signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).  Accordingly, the rating criteria contemplate the Veteran's service-connected right ear hearing loss disability. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to make the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to make inadequate the schedular rating criteria. 

In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's hearing loss disability, the Board is not required to remand that issue for referral for consideration of the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1) (2016).  Bagwell v. Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A higher initial rating in excess of 0 percent for right ear hearing loss is denied.


REMAND

Regarding the issue of a higher initial rating for herpes simplex, in October 2016, the Veteran advised VA personnel that he was receiving treatment for that disability from a private medical examiner.  The record does not contain any records regarding that private treatment.  A remand is necessary to obtain outstanding treatment records.

Regarding the issues of higher initial ratings for knee disabilities, the Veteran was last provided a VA examination in November 2016.  The final sentence of 38 C.F.R. § 4.59 (2016), requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  A review of the claims file shows that the most recent VA knee examination did not demonstrate range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations.  A remand is necessary for an additional VA joints examination.  

Accordingly, the claims are REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for herpes simplex and knee disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records and attempt to obtain any private treatment records regarding treatment for herpes simplex.

2.  Schedule the Veteran for a VA examination to determine the severity of left and right knee disabilities.  The examiner should note any functional impairment caused by the knee disabilities, including a full description of the effects of the disability upon the Veteran's ordinary activities, if any.  As part of the examination, the examiner should perform range of motion tests for both knees for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare up.  The examiner must review the claims file and should note that review in the report.  All findings should be described in detail and all necessary diagnostic testing performed. 

3.  Then, readjudicate the claims for higher initial ratings for herpes simplex, left knee, and right knee disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


